TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00020-CV



                                  Agbolade Odutayo, Appellant

                                                  v.

                         Richards Memorial Hospital, et al., Appellees


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV32,075, HONORABLE JAN P. PATTERSON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief was due on May 1, 2013. Appellant’s attempts to electronically

file motions for extension of time were rejected on May 20 and June 17, and appellant has not

made any further attempts. Appellant is hereby ordered to file a brief, along with a motion for

extension of time that fully conforms with the rules of appellate procedure and our local rules

governing electronic filling no later than August 26, 2013. No further extensions will be granted,

and a failure to comply with this order will result in the dismissal of the appeal.

               It is ordered August 8, 2013.



Before Justices Puryear, Rose and Goodwin